Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, and 3-8 (in part), drawn to a method of producing an antibody comprising cultivating a mammalian cell expressing the antibody and recovering the antibody from the cell or the cultivation medium, classified in class C12P. 
II. Claims 2, and 3-8 (in part), drawn to a method of method for selecting an antibody with a systemic clearance in cynomolgus monkeys of less than 8 mL/kg/day comprising measuring the retention time of the antibody on an FcRn affinity chromatography column, and selecting the antibody, classified in class C07K .
III. Claims 9, and 11 (in part),  drawn to a method for selecting an antibody binding to at least one antigen with a systemic clearance suitable to be used as therapeutic agent comprising providing the antibody in different formats, performing an FcRn affinity chromatography, and selecting the antibody format, classified in class G01N. 
IV. Claims 10, and 11 (in part), drawn to a method for selecting an antibody binding to at least one antigen with a systemic clearance suitable to be used as therapeutic agent comprising providing at least two antibodies binding to the at least one antigen with different CDR sequences, with identical CDR sequences and different variable domain sequences, or with identical CDR sequences in different formats, and performing an FcRn affinity chromatography, and selecting the antibody, classified in class G01N.
.
3. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: (i). the inventions have acquired a separate status in the art in view of their different classification; (ii).  the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (iii). the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/RUIXIANG LI/                                                                                                                                                                                                  Primary Examiner, Art Unit 1646
November 10, 2021